Appeal by the defendant from a judgment of the County Court, Westchester County (Murphy, J.), rendered September 13, 1994, convicting him of criminal sale of a controlled substance in the third degree, criminal possession of a controlled substance in the third degree, criminal possession of a controlled substance in the seventh degree, and resisting arrest (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s challenge to the legal sufficiency of the evidence is unpreserved for appellate review (see, CPL 470.05 [2]; People v Gray, 86 NY2d 10, 19). In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant was not deprived of the effective assistance of *744trial counsel (see, People v Baldi, 54 NY2d 137, 147; see also, People v Ellis, 81 NY2d 854; People v Rivera, 71 NY2d 705). Copertino, J. P., Sullivan, Friedmann and Luciano, JJ., concur.